Case 1:16-cv-00853-MSG Document 477 Filed 05/30/19 Page 1 of 2 PageID #: 6848



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 AMGEN INC.,

                Plaintiff,
                                                            Civ. No. 16-853-MSG
        v.
                                                            CONSOLIDATED
 AMNEAL PHARMACEUTICALS LLC, et al.,

                Defendants.


                                             ORDER

       WHEREAS, on March 21, 2019, defendant Sun Pharma Global FZE, Sun Pharmaceutical

Industries Ltd., and Sun Pharmaceutical Industries, Inc. (collectively, "Sun") filed a motion to

enforce its settlement agreement with plaintiff Amgen, Inc. ("Amgen") (D.I. 436);

       WHEREAS, on April 18, 2019, Sun filed a request for oral argument on its Motion to

Enforce the Settlement Agreement (D.I. 466);

       WHEREAS, on April 29, 2019, Amgen filed an Unopposed Motion to File a Surreply Brief

in Opposition to Sun's Motion to Enforce the Settlement Agreement (D.I. 470);

       WHEREAS, on May 6, 2019, the parties notified the Court via letters of a potential

discovery dispute regarding the Motion to Enforce the Settlement Agreement (D.I. 472, D.I. 474);

and

       WHEREAS, on May 7, 2019, the Court granted the Unopposed Motion to File a Surreply

Brief (D.I. 475) which has not yet been filed;

       NOW THEREFORE, IT IS HEREBY ORDERED that:

       1. Amgen shall file the Surreply Brief on or before June 5, 2019;

       2. Sun's request for oral argument is GRANTED;


                                                 1
Case 1:16-cv-00853-MSG Document 477 Filed 05/30/19 Page 2 of 2 PageID #: 6849



       3. Oral argument on the Motion to Enforce the Settlement Agreement (D.I. 436) will be

held on Thursday, June 13, 2019 at 2:00 p.m. in Courtroom 4-B at the James A. Byrne U.S.

Courthouse, 601 Market Street, Philadelphia, Pennsylvania; and

       4. The parties shall be prepared to address their discovery dispute (DJ. 472, DJ. 474) at

oral argument on the Motion to Enforce the Settlement Agreement.


       IT IS SO ORDERED this 29th day of May, 2019.



                                            BY THE COURT:




                                            MITCHELL S. GOLDBERG, J.




                                                                                                   )




                                               2
